[Cite as State v. Lee, 2021-Ohio-1158.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                   CARROLL COUNTY

                                           STATE OF OHIO,

                                           Plaintiff-Appellee,

                                                   v.

                                          GARY D. LEE, JR.,

                                          Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                          Case No. 20 CA 0941


                                    Criminal Appeal from the
                         Court of Common Pleas of Carroll County, Ohio
                                     Case No. 19 CR 6408

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Carol Ann Robb, Judges.


                                        JUDGMENT:
               Affirmed in part, Reversed and Vacated in part, and Remanded.



 Atty. Steven D. Barnett, Carroll County Prosecutor and Atty. Michael Roth, Chief
 Assistant Prosecuting Attorney, 7 East Main Street, Carrollton, Ohio 44615 for Plaintiff-
 Appellee and
 Atty. Aaron Kovalchik, 116 Cleveland Avenue, North West, Suite 808, Canton, Ohio
 44702, for Defendant-Appellant.
                                                                                            –2–


                                   Dated: March 31, 2021


    D’APOLITO, J.

        {¶1}   Appellant, Gary D. Lee, Jr. appeals his conviction for two counts of
pandering sexually oriented matter involving a minor, in violation of R.C. 2907.322(A)(6),
felonies of the second degree (“importing convictions”), following a jury trial in the Carroll
County Court of Common Pleas. Appellant also appeals his conviction for two counts of
pandering obscenity involving a minor, in violation of R.C. 2907.321(A)(5), felonies of the
third degree1 (“possession convictions”), which were merged with the importing
convictions at the sentencing hearing.
        {¶2}   Appellant challenges both the sufficiency and the weight of the evidence
offered at trial to support his convictions. He argues that the evidence offered to show
that one of the images at issue in this appeal depicts a minor, as that term is defined by
R.C. 2907.01(M), was based on speculation. He further argues that the state failed to
establish that he viewed the two images at issue in this appeal or that he was aware that
the images were stored on the micro-SD card of which he conceded ownership. Finally,
Appellant argues that the state failed to identify the source of the images or demonstrate
that Appellant brought or caused to be brought the images into the state of Ohio.
        {¶3}   Having reviewed the record, we find that there is sufficient evidence to
support Appellant’s possession convictions and the jury did not lose its way in convicting
Appellant of the possession crimes based on the age of girl in the second image. We
likewise find that there is sufficient evidence and the jury did not lose its way in convicting
Appellant based on the knowledge element of the possession crimes due to his admitted
ownership of the storage card. However, as the state offered no evidence to establish
that Appellant brought or caused to be brought into the state of Ohio the two images at
issue in this appeal, Appellant’s importing convictions are reversed and vacated, the state


1 A violation of R.C. 2907.321(A)(5) is a felony of third degree “[i]f the offender previously has
been convicted of or pleaded guilty to a violation of section [R.C. 2907.321 .322 or .322]. R.C.
2907.321(D). There was a presentence report prepared but it is not in the record. The record
does not establish that Appellant fulfills the requirement set forth in subsection (D), but no
objection was made to the charges in the indictment, the jury charge, or his convictions. In
imposing consecutive sentences, the trial court relied on Appellant history of criminal conduct.


Case No. 20 CA 0941
                                                                                                  –3–


is prohibited from any further prosecution of the importing charges, and this matter is
remanded for resentencing on the possession convictions.

                             FACTS AND PROCEDURAL HISTORY

          {¶4}   On September 29, 2020, the trial court issued a judgment entry in
conformance with App. R. 9(D)2, which incorporates a jointly-submitted statement of facts
regarding the jury trial and the sentencing hearing. The following facts are taken from the
September 29 judgment entry.
          {¶5}   Three witnesses testified on behalf of the state at the jury trial held on
January 27, 2020: Captain Troy Watson and Lieutenant Charles Saler of the Carroll
County Sheriff’s Office, and Clairice Cowgill, a computer forensic specialist with the
Bureau of Criminal Investigation in the Office of the Ohio Attorney General.
          {¶6}   On April 3, 2019, the Carroll County Sheriff’s Department executed a search
warrant for electronic devices, computer equipment, and storage devices at a residence
owned by Appellant’s mother and step-father. Appellant resided in the basement of the
home.
          {¶7}   The search yielded a micro-SD card with 10,657 images, which was found
“in a metal box in a desk in the Defendant’s living area and among his other personal
items.” (9/29/20 J.E., p. 3.) A second search warrant was secured for the contents of the
micro-SD card. Appellant conceded during an interview with police that the micro-SD
card belonged to him.




2   App. R. 9(D), captioned “Agreed Statement as the Record on Appeal,” reads, in relevant part:

      (1) In lieu of the record on appeal as defined in division (A) of this rule, the parties, no later
          than ten days prior to the time for transmission of the record under App.R. 10, may prepare
          and sign a statement of the case showing how the issues raised in the appeal arose and
          were decided in the trial court and setting forth only so many of the facts averred and
          proved or sought to be proved as are essential to a decision of the issues presented. If
          the statement conforms to the truth, it, together with additions as the trial court may
          consider necessary to present fully the issues raised in the appeal, shall be approved by
          the trial court prior to the time for transmission of the record under App.R. 10 and shall
          then be certified to the court of appeals as the record on appeal and transmitted to the
          court of appeals by the clerk of the trial court within the time provided by App.R. 10.



Case No. 20 CA 0941
                                                                                          –4–


       {¶8}   Captain Watson and Lieutenant Saler spent two to three days examining
the contents of the micro-SD card, due to the voluminous number of images on the card.
Other than the two images charged in the indictment, the remaining contents of the micro-
SD card are not in the record, as the trial court sustained a motion in limine filed by
Appellant to prohibit the state from publishing any other images on the micro-SD card to
the jury.
       {¶9}   Counts two through five of the indictment3 were predicated upon two images
found on the card: The first is a male toddler with his hand inside of a woman’s sheer
panties on her pubic region. The second is “an Asian girl who appear[s] to between the
ages of 12-14 involved in a sex act with an adult.” (Id., p. 4.) Both images were admitted
into evidence at the trial.
       {¶10} The state’s witnesses conceded that they were unable to identify the origin
of either image or the actual age of the girl in the second image, and could not determine
whether Appellant ever viewed the images or was aware that they were among the
10,000-plus images on the card. Captain Watson conceded that he “guessed” the age of
the girl in the second image. Further, the only averment relating to the importing element
of R.C. 2907.322(A)(6) is that “the [state’s] rebuttal [during closing argument] was that it
was likely that the [images] where [sic] taken from the internet and placed on the SD
card.” (Emphasis added) (Id., p. 7.)
       {¶11} Appellant moved for dismissal of the charges pursuant to Civil Rule 29 at
the conclusion of the state’s case. Appellant argued that the state had failed to offer
evidence of the actual age of the girl in the second image. Appellant further argued that




3 The first count of the indictment charged Appellant with importuning, in violation of R.C.

2907.07(A), a felony of the third degree, with an offense date of October 31, 2017. Because the
importuning charge was predicated upon a separate and unrelated occurrence, the first count of
the indictment was severed from the remaining counts. Appellant pleaded guilty to the
importuning charge on February 25, 2020, after he was convicted and sentenced of the charges
at issue in this appeal.

Appellant was sentenced on the importuning conviction on March 2, 2020 to twelve months of
incarceration to run concurrent with his sentence in this case. The trial court further adjudged
Appellant to be a Tier One (I) Sexually Oriented Offender. Appellant’s conviction and sentence
for importuning are not the subject of this appeal.


Case No. 20 CA 0941
                                                                                     –5–


no evidence had been offered to show that Appellant brought or caused to be brought the
images into the state of Ohio. The trial court overruled the Rule 29 motion.
      {¶12} The jury convicted Appellant on all of the counts. On February 7, 2020, the
trial court merged the possession convictions, with the importation convictions, then
imposed two non-life felony indefinite prison terms of five years for each importing
conviction, to be served consecutively, and a maximum term of twelve and a half years,
for an aggregate minimum term of ten years, and an aggregate maximum term of twelve
and a half years. Appellant was adjudged a Tier Two (II) Sexually Oriented Offender. This
timely appeal followed.

                           ASSIGNMENT OF ERROR NO. 1

      APPELLANT’S CONVICTIONS WERE AGAINST THE SUFFICIENCY OF
      THE EVIDENCE.

                           ASSIGNMENT OF ERROR NO. 2

      APPELLANT’S CONVICTIONS WERE AGAINST THE MANIFEST
      WEIGHT OF THE EVIDENCE.

      {¶13} “Sufficiency of the evidence is a legal question dealing with adequacy.”
State v. Pepin-McCaffrey, 186 Ohio App.3d 548, 2010-Ohio-617, 929 N.E.2d 476, ¶ 49
(7th Dist.), citing State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997).
“Sufficiency is a term of art meaning that legal standard which is applied to determine
whether a case may go to the jury or whether evidence is legally sufficient to support the
jury verdict as a matter of law.” State v. Draper, 7th Dist. Jefferson No. 07 JE 45, 2009-
Ohio-1023, ¶ 14, citing State v. Robinson, 162 Ohio St. 486, 124 N.E.2d 148 (1955).
      {¶14} To discharge the state's burden when prosecuting a criminal offense,
“‘probative evidence must be offered’ on ‘every material element which is necessary to
constitute the crime.’ ” State v. Billman, 7th Dist. Monroe Nos. 12 MO 3, 12 MO 5, 2013-
Ohio-5774, ¶ 8, citing State v. Martin, 164 Ohio St. 54, 57, 128 N.E.2d 7 (1955). In a
sufficiency review, a reviewing court does not determine “whether the state's evidence is
to be believed, but whether, if believed, the evidence against a defendant would support



Case No. 20 CA 0941
                                                                                       –6–


a conviction.” State v. Rucci, 7th Dist. Mahoning No. 13 MA 34, 2015-Ohio-1882, ¶ 14,
citing State v. Merritt, 7th Dist. Jefferson No. 09 JE 26, 2011-Ohio-1468, ¶ 34. If there is
insufficient evidence to support a conviction, retrial is barred. State v. Brewer, 121 Ohio
St.3d 202, 2009-Ohio-593, 903 N.E.2d 284, ¶ 16-20.
        {¶15} This is distinct from a review of the manifest weight of the evidence, which
focuses on the state's burden of persuasion. Id. A reviewing court “weighs the evidence
and all reasonable inferences, considers the credibility of witnesses and determines
whether in resolving conflicts in the evidence, the jury clearly lost its way and created
such a manifest miscarriage of justice that the conviction must be reversed and a new
trial ordered.” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 484
N.E.2d 717 (1st Dist.1983). A reversal should be granted only “in the exceptional case in
which the evidence weighs heavily against the conviction.” State v. Andric, 7th. Dist.
Columbiana No. 06 CO 28, 2007-Ohio-6701, ¶ 19, citing Martin at 175.
        {¶16} Appellant appeals his conviction for two counts of pandering sexually
oriented matter involving a minor (importing convictions). The statute reads, in pertinent
part:
        (A) No person, with knowledge of the character of the material or
           performance involved, shall do any of the following:

           ***

           (6) Bring or cause to be brought into this state any material that shows
           a minor or impaired person participating or engaging in sexual activity,
           masturbation, or bestiality * * *.

        {¶17} Appellant also appears to challenge his convictions for two counts of
pandering obscenity involving a minor (possession convictions). That statute reads, in
pertinent part:
        (A) No person, with knowledge of the character of the material or
            performance involved, shall do any of the following:

            ***




Case No. 20 CA 0941
                                                                                         –7–


           (5) Buy, procure, possess, or control any obscene material, that has a
           minor or impaired person as one of its participants * * *

       {¶18} A minor is a person under age 18. R.C. 2907.01(M).

                      AGE OF THE GIRL IN THE SECOND IMAGE

       {¶19} Appellant argues that the state failed to offer any evidence to establish the
actual age of the girl in the second image, as Captain Watson admitted that his testimony
regarding her age was speculative. Appellant’s challenge based on the girl’s age applies
to the possession and importing charges predicated on the second image.
       {¶20} R.C. 2907.321(B)(3) and 2907.322(B)(3) read, in their entirety, “[i]n a
prosecution under this section, the trier of fact may infer that a person in the material or
performance involved is a minor * * * if the material or performance, through its title, text,
visual representation, or otherwise, represents or depicts the person as a minor * * *.”
       {¶21} In State v. Tooley, 114 Ohio St.3d 366, 2007-Ohio-3698, 872 N.E.2d 894,
the Ohio Supreme Court held that the state must prove all of elements of R.C.
2907.322(A)(5) beyond a reasonable doubt, including that a real child is depicted, to
support a conviction for possession of child pornography under either R.C. 2907.322 or
2907.323. Id. at paragraph three of the syllabus. The Ohio Supreme Court further held
that the permissive inference of subsection (B)(3) does not render R.C. 2907.322(A)(5)
unconstitutionally overbroad by equating virtual pornography, which is protected under
the First Amendment, with pornography that involves real children, which is not. Id. at
paragraph one of the syllabus.
       {¶22} The Tooley Court opined:

       The permissive inference under Ohio's statute * * * simply allows what the
       common law has always permitted; that is, it allows the state to prove its
       case with circumstantial evidence. State v. Jenks (1991), 61 Ohio St.3d 259,
       574 N.E.2d 492. * * * The permissive inference under R.C. 2907.322(B)(3)
       is not an addition to the definition of “child pornography,” but is merely an
       evidentiary tool.




Case No. 20 CA 0941
                                                                                          –8–


         ***

         R.C. 2907.322(B)(3) merely permits, and does not require, a fact-finder to
         infer from circumstantial evidence the age of the person in an image. The
         state still must prove all elements beyond a reasonable doubt, including that
         a real child is depicted, to support a conviction for possession of child
         pornography under R.C. 2907.322. In a state prosecution, the inference will
         not override the actual content of the image. If the evidence establishes that
         the defendant possessed an image generated without the use of a child, the
         defendant should be acquitted. Despite any appearance or representation,
         if no actual minor is depicted, there is no violation of R.C. 2907.322.

Id. at ¶ 33, 35.

         {¶23} The image of the girl was offered by the state as circumstantial evidence of
her age. Having viewed the image, we find that there was sufficient evidence in the record
to support Appellant’s possession and importation charges based on the age of the girl in
the second image. We further find that the jury could have inferred from the image that
the girl was a minor, and, therefore, Appellant has failed to show that the jury lost its way
in convicting him on the possession and importing charges based on the age of the girl in
the second image. Accordingly, we find that Appellant’s assignments of error, to the
extent that they are predicated upon the age of the girl in the second image, have no
merit.

                          POSSESSION OR CONTROL ELEMENT

         {¶24} Next, Appellant contends that the state failed to offer any evidence that he
had knowledge of the content of the images. Appellant’s challenge based on his
knowledge of the content of the images applies to all four of his convictions.
         {¶25} R.C. 2907.321(A) and R.C. 2907.322(A) both read, in relevant part, “[n]o
person, with knowledge of the character of the material * * *, shall do any of the following.”
Therefore, Appellant’s knowledge of the content of the images is an essential element of
all of his convictions.



Case No. 20 CA 0941
                                                                                       –9–


       {¶26} There is no direct evidence to establish that Appellant knew that the images
contained child pornography. However, circumstantial evidence inherently possesses the
same probative value as direct evidence. State v. Treesh, 90 Ohio St.3d 460, 485, 739
N.E.2d 749 (2001). Moreover, “[a] conviction can be sustained based on circumstantial
evidence alone.” State v. Franklin, 62 Ohio St.3d 118, 124, 580 N.E.2d 1 (1991). This is
especially true with regard to the element of intent. State v. Kalna, 7th Dist. Mahoning No.
18 MA 0133, 2020-Ohio-5016, ¶ 48.
       {¶27} “A person has knowledge of circumstances when he is aware such
circumstances probably exist.” R.C. 2901.22(B). “When knowledge of the existence of a
particular fact is an element of an offense, such knowledge is established if a person
subjectively believes that there is a high probability of its existence and fails to make
inquiry or acts with a conscious purpose to avoid learning the fact.” Id. As the element of
intent dwells in a person's mind, it must be gathered from the surrounding facts and
circumstances. State v. Chamberlain, 7th Dist. Jefferson No. 19 JE 0007, 2020-Ohio-
3583, ¶ 15.
       {¶28} Other than Appellant’s ownership of the micro-SD card, the state offered no
other evidence to demonstrate that Appellant was aware of the content of the images.
The state argues that the images were saved on the micro-SD card, and, based upon
Appellant’s admitted ownership of the card, he must have saved the images to the card.
       {¶29} In State v. Duhamel, 8th Dist. Cuyahoga No. 102346, 2015-Ohio-3145, ¶
33, Duhamel argued that there was no evidence that he knew any of the internet files
referenced in the indictment contained child pornography.         Duhamel predicated his
argument upon the testimony of detectives, who stated that the file sharing program used
by Duhamel did not allow him to determine the contents of a file with certainty before
downloading it, because files cannot be opened until after they have been downloaded.
The offending files were found on the defendant’s computer, as well as on several
external hard drives and a USB drive.
       {¶30} The Eighth District relied on circumstantial evidence to conclude that
Duhamel’s convictions were supported by sufficient evidence to survive a Rule 29 motion,
as well as supported by the manifest weight of the evidence.           The Eighth District
reasoned:



Case No. 20 CA 0941
                                                                                          – 10 –


       In the video of the search of Duhamel's home, Duhamel is seen explaining
       to police where child pornography may be found. Duhamel also admitted he
       was familiar with certain search terms that locate child pornographic files.
       He explained that the search term “pthc” refers to “preteen hardcore,” and
       that “raygold” refers to pornographic material involving nine-year old girls.
       The video shows that Duhamel had both knowledge and experience
       locating child pornography.

       ***

       The jury returned guilty findings only on those counts where the file had a
       descriptive title that described the file's contents and acquitted him of all
       counts related to files with non-descriptive titles. The jury's findings comport
       with the statutory definition of “knowledge” because the file titles indicated
       they likely contained child pornographic material. They also included
       specific search terms with which Duhamel was familiar.

       Further, the jury found that Duhamel possessed at least 28 files of child
       pornographic material. Possession of such a large number of downloaded
       child pornography files cannot be a coincidence, especially since most of
       the files had titles indicative of child pornography. Duhamel transferred the
       files to external hard drives and saved them in separate folders that he
       categorized and named according to the type of files contained therein.
       Many of the same files were saved on more than one hard drive. The fact
       that Duhamel categorized a large number of pornographic files into
       separate folders further demonstrates his knowledge of the material.

       Moreover, Duhamel confessed to police during the execution of the search
       warrant that he possessed illegal files. This confession shows he had
       knowledge of the contents of his files. (Tr. 425.)

Id. at 35, 37-39.




Case No. 20 CA 0941
                                                                                      – 11 –


       {¶31} In State v. Rubin, 8th Dist. Cuyahoga No. 106333, 2018-Ohio-3052, the
defendant argued that the state failed to present sufficient evidence that he “knew what
the material was when it was downloaded and thus ‘created’ on his computer or when it
was transferred/disseminated to other users on the file sharing network.” Rubin further
claimed that there was no evidence that he actually “accessed” the files because the file
sharing software automatically “shares all files downloaded once the setting is enabled or
disabled.” Id. at ¶ 25. In addition to the files on Rubin’s computer, a search of his home
yielded an external hard drive and a USB drive with hundreds of child pornography
images. Id. at ¶ 14.
       {¶32} In sustaining Rubin’s convictions, the Eighth District opined:

       The state presented evidence regarding the titles of the files found on
       Rubin's computer, which included many common child pornography terms.
       In fact, Rubin had hundreds of child pornography images and videos on his
       laptop, an external hard drive, and a storage device. In fact, the state
       established that Rubin had been downloading and sharing child
       pornography files since 2008. The names of many of the files included
       common child pornography terms, such as “PTHC” for “preteen hardcore.”

       There were also videos being downloaded at the time of the search with the
       titles “Evelyn 12YO Evelyn 2010” and “PTHC 2009 New Brianna Jesse.”
       Investigator Frattare explained that “YO” meant “years old.” The state
       further presented evidence of Rubin's searches in the E-Mule program,
       which included many common child pornography search terms.

       Indeed, it is mystifying to us that Rubin can claim that he was not aware of
       the content of the child pornography files when the state presented
       evidence that he entered search terms in his E-Mule program such as
       “Nastia Mouse,” a known term for female infants to prepubescent girls in
       various states of nudity, and “PTHC,” a term for “preteen hardcore.” One
       would not enter these terms unknowingly. Because the many files on




Case No. 20 CA 0941
                                                                                       – 12 –


       Rubin's computer contained these and similar common child pornography
       terms, the same reasoning applies.

       Thus, construing the evidence in a light most favorable to the state, a
       rational trier of fact could conclude that Rubin had knowledge of the content
       of the images and videos.

Id. at ¶ 27-29.
       {¶33} Although there is no evidence that the images at issue in this appeal had
file names containing terms common to child pornography or that they were downloaded
from Appellant’s computer, we find nonetheless that there was sufficient evidence in the
record from which the jury could infer Appellant’s knowledge of the content of the images.
A micro-SD card is a storage device. When a micro-SD card is purchased, the device is
free of any content, as the very purpose of the device is to store data and/or images. As
a consequence, we find that the jury could infer from the nature of a micro-SD card and
Appellant’s admitted ownership of the device that he had knowledge of its contents,
regardless of the number of images stored on the micro-SD card at issue. Accordingly,
we find that Appellant’s assignments of error, to the extent that they are predicated upon
the state’s failure to offer sufficient evidence of his knowledge of the content of the
images, have no merit. As a result, Appellant’s possession convictions are affirmed.

                                IMPORTING ELEMENT

       {¶34} Finally, Appellant argues that the state offered no evidence to establish that
he brought or caused to be brought the images into the state of Ohio. Although there is
no caselaw directly on point, it can be gleaned from the Ohio Supreme Court’s decision
in State v. Maxwell, 95 Ohio St.3d 254, 2002-Ohio-2121, 767 N.E.2d 242, that the state
must prove beyond a reasonable doubt that Appellant brought or caused to be brought
the images into Ohio.
       {¶35} Maxwell downloaded obscene images onto his computer.                While he
conceded that he knew the images were obscene, he argued that he did not know that
he was downloading them from a computer system in another state, thereby importing
the images into Ohio. The testimony at Maxwell’s trial established that he downloaded


Case No. 20 CA 0941
                                                                                      – 13 –


the images from America Online, an internet service provider, and that all America Online
traffic passes through the company’s servers in Virginia.
       {¶36} The Maxwell Court found that the statute imposed strict liability on the
importing element. The Ohio Supreme Court cited State v. Wac, 68 Ohio St.2d 84, 86,
428 N.E.2d 428 (1981), for the rule of law that where the General Assembly indicates a
mental state in one part of a statute, and does not indicate any mental state in another
part of that statute, that indicates an intent to impose strict liability in that other part.
Maxwell at ¶ 27–29.
       {¶37} The Maxwell Court reasoned that the knowledge element of R.C.
2907.321(A) was separated out in order to apply only to “the character of the material or
performance involved,” noting that “knowledge is a requirement only for the discrete
clause within which it resides.” Id., 95 Ohio St.3d 254, 2002-Ohio-2121, 767 N.E.2d 242,
¶ 29. Since knowledge was required in one part of the statute and not in the other, the
Maxwell Court determined that the General Assembly intended to impose strict liability in
the subsection of the statute without the knowledge requirement. Id. at ¶ 30. In other
words, the Court held that the language of R.C. 2907.321(A)(6) plainly demonstrated the
General Assembly’s intent to impose strict liability with respect to the importation element.
The importing element in R.C. 2907.321(A)(6) is virtually identical to the same element in
R.C. 2907.322(A)(6) at issue in this appeal.
       {¶38} Therefore, it can be ascertained from the Ohio Supreme Court’s decision in
Maxwell, that although the state need not prove that Appellant had knowledge that he
imported the images into the state of Ohio, the state must, nonetheless, prove that the
images were brought or caused to be brought into the state of Ohio by Appellant.
Appellant correctly argues that the state failed to offer any evidence of the origin of the
images, and, as a result, there is insufficient evidence regarding the importing element of
R.C. 2907.322(A)(6).
       {¶39} The only reference to the state’s burden on the importing element in the
joint statement of facts is the state’s argument in closing that the images were “probably”
downloaded from the internet. The state writes in its brief:

       [A] reasonable jury can conclude from the facts and circumstances
       presented that the photographs in question were brought into the state of


Case No. 20 CA 0941
                                                                                          – 14 –


       Ohio.   First, the SD card and its contents were found in [Appellant’s]
       residence in his living area, which was clearly established to be in Carroll
       County. Further, the jury heard testimony from the detectives as well as the
       BCI analysis that the SD card was an electronic storage device. Because
       the photos were electronically stored, a reasonable jury could infer those
       photographs were electronically obtained from the internet or some other
       electronic source originating in the online or electronic world. “Online child
       pornography (or any other electronic image) is typically received and viewed
       via email, downloading, or file sharing, or viewed on an Internet website.”
       U.S. v. Kelley, 482 F.3d 1047, 1055-56 (9th Cir.                2007)(Thomas, J.
       dissenting). The jury, therefore, was in a reasonable position to view the
       photographs, to hear the evidence of the format they were stored in, to hear
       they were in Appellant’s possession, and draw any reasonable inference
       from those facts and how those images came to the Appellant’s possession.

(internal citations to the record omitted) (Appellee’s Brf., p. 15.)

       {¶40} Here, the state offered no evidence from which the jury could infer that the
images were downloaded from a server outside of the state of Ohio. Therefore, we find
that Appellant’s assignments of error predicated upon the importing element have merit,
that is, we find that there is insufficient evidence in the record to establish the importing
element of Appellant’s R.C. 2907.322(A)(6) convictions. Accordingly, Appellant’s
importing convictions are reversed and vacated and he is discharged from further
prosecution on the importing charges.

                                       CONCLUSION

       {¶41} In summary, we find that the Appellant’s assignments of error predicated
upon the age of the girl in the second image and his knowledge of the contents of the
images on the micro-SD card are not well taken. There is sufficient circumstantial
evidence in the record from which the jury could infer that the girl in the second image
was a minor, and that Appellant knew the contents of the images on the micro-SD card




Case No. 20 CA 0941
                                                                                   – 15 –


based upon his ownership of the storage device. Accordingly, Appellant’s convictions for
the possession crimes are affirmed.
      {¶42} With respect to the importing convictions, we find that there is insufficient
evidence in the record to establish the importing element of Appellant’s R.C.
2907.322(A)(6) convictions, and, as a consequence, Appellant’s importing convictions
are reversed and vacated and he is discharged from further prosecution on the importing
charges. Finally, insofar as we have affirmed Appellant’s possession convictions, this
matter is remanded for resentencing by the trial court on the possession convictions.




Donofrio, P.J., concurs.

Robb, J., concurs.




Case No. 20 CA 0941
[Cite as State v. Lee, 2021-Ohio-1158.]




          For the reasons stated in the Opinion rendered herein, it is the final judgment
 and order of this Court that Appellant’s convictions for importing are reversed and
 vacated. Appellant’s convictions for possession are affirmed and this matter is hereby
 remanded to the Court of Common Pleas of Carroll County, Ohio for resentencing on
 the possession crimes. Costs to be waived.
          A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                          NOTICE TO COUNSEL

          This document constitutes a final judgment entry.